Order judicially settling the intermediate account of Frederick Carlson, successor committee of the person and property of Charles A. Carlson, incompetent, modified by reducing the allowance to the attorney for the committee from $800 to $500. As so modified, the order, in so far as appealed from, is affirmed, with ten dollars costs and disbursements to appellant, payable out of the estate. In out opinion the allowance of $800 was excessive. Lazansky, P. J., Carswell, Johnston, Adel and Close, JJ., concur.